        Case 6:17-cv-00448-MC     Document 118    Filed 05/03/21   Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                     FILED
                           FOR THE NINTH CIRCUIT
                                                                    MAY 03 2021
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




 JENNIFER JOY FREYD,                           No. 19-35428

               Plaintiff - Appellant,
                                               D.C. No. 6:17-cv-00448-MC
   v.                                          U.S. District Court for Oregon,
                                               Eugene
 UNIVERSITY OF OREGON; et al.,
                                               MANDATE
               Defendants - Appellees.


        The judgment of this Court, entered March 15, 2021, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

        Each party must bear its own costs.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Rhonda Roberts
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
